DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                              JOSE RUIZ,
                               Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D18-3174

                         [December 19, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Melinda Brown, Judge; L.T. Case No. 17-
006055CF10A.

  Carey Haughwout, Public Defender, and Breanna Atwood, Assistant
Public Defender, West Palm Beach, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, DAMOORGIAN and GERBER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.